*160Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 19, 2003, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to an aggregate term of 41/2 to 9 years, unanimously affirmed.
The court did not deprive defendant of his right to represent himself. Defendant never made an unequivocal request to proceed pro se (see e.g. People v Kelly, 14 AD3d 390 [2005], lv denied 4 NY3d 832 [2005]; People v Rainey, 240 AD2d 682 [1997], lv denied 91 NY2d 836 [1997]). The isolated remark “Let me represent myself,” was made during an outburst addressed to his attorney and not to the court, and it expressed disapproval of counsel rather than an unequivocal election to proceed pro se. Moreover, the court’s response, in which it patiently urged defendant to cooperate with his attorney, and was clearly intended only to calm defendant down, did not constitute a ruling that defendant would not be permitted to represent himself.
Defendant’s various claims of prosecutorial misconduct are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.